DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 6, the dummy variables x0 and y0 are undefined in the claims because the definitions have been deleted, so it is not clear what these variables may represent. For the purpose of examination, x0 and y0 are interpreted to denote an upper left corner of a virtual unit. Similarly, regarding claim 7, Vsize is undefined, and have been interpreted denoting the size of the virtual unit and Vsize = min(ctbSize, 64), and ctbSize denotes the size of the coding tree block including the current video block for the purpose of examination.  Claims 15-16 have similar issues. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-13, 18-20, 22  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0204819 A1 (“Hsieh”).  
Regarding claim 1, Hsieh discloses a method of processing video data, comprising: determining, for a conversion between a current video block of a current picture of a video and a bitstream of the video (e.g. see encoding device 104 in Fig. 10 and decoding device 112 in Fig. 11 for respectively converting video source, including coding unit, to encoded bitstream and encoded bitstream to video, e.g. see at least paragraphs [0057], [0064], [0087]), that a first prediction mode (e.g. see intra-block copy in Figs. 2-3, e.g. see at least paragraphs [0104]-[0105]) is applied on the current video block (e.g. see current CTU 710 including current block 702 in Fig. 7A); maintaining, for the first prediction mode, a virtual buffer (e.g. see virtual search area that include reference such as mappings, indices, and/or pointers to storage locations, e.g. circular buffer, where the reconstructed pixels of one or more previously decoded blocks are stored, e.g. see at least paragraphs [0122]-[0123]) of a defined size  (e.g. see VPDU size, e.g. MxM, proportional to the buffer size, e.g. see at least paragraphs [0111], [0113]) comprising reference samples derived from a reference region from the current picture (e.g. see reconstructed pixels of one or more previously decoded blocks, e.g. see at least paragraphs [0122]-[0123]); deriving, for the current video block, a prediction block (e.g. see samples of prediction block 204 and 304 in Figs. 2-3 for samples/pixels of current coding unit (CU) 202 in Fig. 2, current block 302 in Fig. 3, e.g. see at least paragraphs [0107]-[0108]) determined by a block vector in the virtual buffer (e.g. see block vector, e.g. see 206 in Fig. 2, 306 in Fig. 3, e.g. see at least paragraphs [0107]-[0108]); and performing the conversion at least based on the prediction block (e.g. see prediction block 204 and 304 in Figs. 2-3, e.g. see at least paragraphs [0107], [0109]), wherein a subset of reference samples in the virtual buffer are unavailable for deriving the prediction block (e.g. see since portion 706 reserved for the VPDU0 may be unavailable for searching during IBC prediction of one or more blocks of VPDU0, a virtual search area can be provided for IBC prediction of the one or more blocks of VPDU including references to one or more reconstructed pixel values of previously decoded blocks of other VPDUs (e.g., of the current CTU 710 or other CTU) or made up pixel values, e.g. see at least paragraphs [0133]-[0134]), wherein locations of the subset of reference samples (e.g. see virtual search area that include reference such as mappings, indices, and/or pointers to storage locations, e.g. circular buffer, where the reconstructed pixels of one or more previously decoded blocks are stored, e.g. see at least paragraphs [0122]-[0123]) are determined based on a size of a virtual unit (e.g. see VPDU size, e.g. MxM, proportional to the buffer size, e.g. see at least paragraphs [0111], [0113]), and wherein, when the current video block contains one or more virtual units (e.g. see coding unit 400 divided into two or more VPDUs, e.g. see at least paragraph [0113]), the locations of the subset of reference samples are determined further based on a size of the current video block (e.g. see since portion 706 reserved for the VPDU0 may be unavailable for searching during IBC prediction of one or more blocks of VPDU0, a virtual search area can be provided for IBC prediction of the one or more blocks of VPDU including references to one or more reconstructed pixel values of previously decoded blocks of other VPDUs (e.g., of the current CTU 710 or other CTU) or made up pixel values, e.g. see at least paragraphs [0133]-[0134]),
Regarding claim 2, Hsieh further discloses wherein the size of the virtual buffer is mxW x nxH, where W denotes a width of the virtual unit, H denotes a height of the virtual unit, and m and n are integers (e.g. see VPDU size, e.g. MxM, proportional to the buffer size, e.g. see at least paragraphs [0111], [0113], e.g. see circular buffer 720 for storing information for two or more VPDUs at the same time, paragraph [0133]).   
Regarding claim 3, Hsieh further discloses wherein the values of m and n depend on the size of a coding tree block (e.g. see coding tree unit 400 in Fig. 4 illustrates 128x128 split into four 64x64 VPDUs, e.g. see at least paragraph [0113]).  
Regarding claim 9, Hsieh further discloses wherein the virtual buffer is reset before coding a picture or a slice (e.g. see a portion of the storage space in the circular buffer (and/or other computational resources) can be freed up after processing one unit to make room for processing another unit, e.g. see at least paragraph [0110]; a person having ordinary skill in the art would have no difficulty recognizing to free up buffer before coding a picture too because the buffer is for intra block copy).  
Regarding claim 10, Hsieh further discloses wherein the conversion includes encoding the current video block into the bitstream (e.g. see encoding device 104 in Fig. 10 and decoding device 112 in Fig. 11 for respectively converting video source, including coding unit, to encoded bitstream and encoded bitstream to video, e.g. see at least paragraphs [0057], [0064], [0087]).  
Regarding claim 11, Hsieh further discloses wherein the conversion includes decoding the current video block from the bitstream (e.g. see encoding device 104 in Fig. 10 and decoding device 112 in Fig. 11 for respectively converting video source, including coding unit, to encoded bitstream and encoded bitstream to video, e.g. see at least paragraphs [0057], [0064], [0087]).   
Regarding claim 22, Hsieh further discloses wherein the size of the virtual unit is equal to 64 or equal to a size of a coding tree block including the current video block (e.g. see at least 64x64 VPDUs, e.g. see at least paragraphs [0111], [0113]). 
Regarding claims 12-13, 18-19, the claims recite analogous limitations to the claims above and are therefore rejection on the same premise.  Further, Hsieh discloses encoding device 104 and decoding device 112 in Figures 10 and 11, respectively. 
Regarding claim 20, the claim recites analogous limitations to the claims above and is therefore rejection on the same premise. Further, Hsieh discloses encoded data may be output from output interface to a storage device such as DVDs (see paragraph [0156]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0204819 A1 (“Hsieh”).
Regarding claim 4, although Hsieh discloses that VPDU size, e.g. MxM, proportional to the buffer size (e.g. see at least paragraphs [0111], [0113]), it is noted Hsieh differs from the present invention in that it fails to particularly disclose wherein m=4, and n=2. However, Hsieh teaches circular buffer 720 for storing information for two or more VPDUs at the same time (paragraph [0133]). A person having ordinary skill in the art would have no difficulty recognizing that if the buffer is designed to store eight VPDUs, then m is either 4 or 2 and n is either 2 or 4 in order to have the VPDU size and buffer size proportional to each other.  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the reference of Hsieh before him/her, to modify the virtual search area for current picture referencing and intra block copy of Hsieh wherin m=4 and n=2 in order to maintain proportionality between VPDU size and buffer size.  
Claims 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0204819 A1 (“Hsieh”) in view of US 2021/0321127 A1 (“Zhao”).  
Regarding claim 6, although Hsieh discloses wherein the unavailable subset of reference samples are based on the VPDU location, (e.g. see Figs. 7A-7B and see that since portion 706 reserved for the VPDU0 may be unavailable for searching during IBC prediction of one or more blocks of VPDU0, a virtual search area can be provided for IBC prediction of the one or more blocks of VPDU including references to one or more reconstructed pixel values of previously decoded blocks of other VPDUs (e.g., of the current CTU 710 or other CTU) or made up pixel values, e.g. see at least paragraphs [0133]-[0134]), it is noted Hsieh differs from the present invention in that it fails to particularly disclose wherein the subset of reference samples locates at positions (x, y) in the virtual buffer, wherein x lies in a first predetermined range in the virtual buffer determined based on x0, and y lies in a second predetermined range in the virtual buffer determined based on y0. Zhao however, teaches wherein the subset of reference samples locates at positions (x, y) in the virtual buffer, wherein x lies in a first predetermined range in the virtual buffer determined based on x0, and y lies in a second predetermined range in the virtual buffer determined based on y0 (e.g. see top-left corner of the VPDU is an origin of coordinate and a positive direction of a horizontal axis is rightward, and a positive direction of a vertical axis is downward, e.g. see at least paragraph [0334]; thus, it would be obvious to determine the location of VPDU in Hsieh using the coordinate teaching of Zhao in order to determine the size or range of the VPDU in the x and y direction relative to the origin to determine where the unavailable subset of reference samples are located in the buffer so virtual search area can be performed).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the reference of Hsieh and Zhao before him/her, to modify the virtual search area for current picture referencing and intra block copy of Hsieh with Zhao in order to identify the unavailable reference samples based on location of VPDU. 
Regarding claim 7, Hsieh in view of Zhao further teaches wherein the first predetermined range and the second predetermined range are determined further based on Vsize (Hsieh: e.g. see VPDU size is 64x64 when CTU is 128x128, e.g. see at least paragraphs [0111], [0113]; thus, in view of Zhao, the location of unavailable reference in the buffer corresponds to the area encompassed from the origin and the range are 64 rightward and 64 downward).  The motivation above in the rejection of claim 6 applies here.  
Regarding claims 15-16, the claims recite analogous limitations to the claims above and are therefore rejection on the same premise.  
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 8-9 of the Remarks that Hsieh does not disclose amended feature because Hsieh merely teaches that “either previously decoded blocks of VPDU0 are available or a virtual search area is provided.”
However, the examiner respectfully disagrees. At least paragraphs [0133]-[0134] of Hsieh discloses that reconstructed pixels in portion 706 of circular buffer 720 in Fig. 7B may be unavailable; and so since portion 706 reserved for the VPDU0 may be unavailable for searching during IBC prediction of one or more blocks of VPDU0, a virtual search area can be provided for IBC prediction of the one or more blocks of VPDU including references to one or more reconstructed pixel values of previously decoded blocks of other VPDUs (e.g., of the current CTU 710 or other CTU) or made up pixel values. Thus, virtual search area is provided for IBC prediction to substitute one ore more reconstructed pixel values of previously decoded blocks of other VPDUs or made up pixel values for the unavailable reconstructed pixels in portion 706. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al., US 2021/0152833 A1, discloses ENCODER, A DECODER AND CORRESPONDING METHODS USING INTRA BLOCK COPY (IBC) DEDICATED BUFFER AND DEFAULT VALUE REFRESHING FOR LUMA AND CHROMA COMPONENT
Xu et al., US 2020/0037002 A1, discloses constrains on coding unit partition
Xu et al., US 2018/0160122 A1, discloses method of decoded picture buffer management for intra block copy mode
Zhao et al., US 2018/0098081 A1, discloses transform coefficients selection for video coding
Wang et al., US 2008/0260034 A1, discloses virtual decoded reference picture marking and reference picture set

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485